IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT United States Court of Appeals
                                               Fifth Circuit

                                                             FILED
                                                        November 26, 2012
                            No. 11-41173
                          Summary Calendar                  Lyle W. Cayce
                                                                 Clerk

SAMUEL DEWAYNE DELMAST,

                                      Plaintiff-Appellant

v.

FNU HUDSON, Officer, Sherman Police Department; BRIAN MCCLARAN,
Officer, Sherman Police Department; ALFONSO CARDENAS, Physician, Wilson
N. Jones Memorial Hospital,

                                      Defendants-Appellees

************************************************************************

                           Cons. w/12-40426

SAMUEL DEWAYNE DELMAST,

                                      Plaintiff-Appellant

v.

MARTY HALL, Deputy, Grayson County Sheriff Department; MATT
WHITWORTH, Howe Police Officer; JAMES DOYLE, Howe Police Officer;
MINDY RECTOR, Cpl. Grayson County Jail; JOLE DONOHOE, Cp. Grayson
County Jail; RAYMOND CLARK, Grayson County Jailer; ERRIN LUTTON,
Deputy, Grayson County Sheriff Department,

                                      Defendants-Appellees
                                      No. 11-41173
                                    c/w No. 12-40426


                   Appeals from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 4:09-CV-629


Before JOLLY, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:*
       Samuel Dewayne Delmast, Texas prisoner # 1584085, moves this court to
proceed in forma pauperis (IFP) in these appeals from the district court’s
dismissal of his 42 U.S.C. § 1983 complaint.               Delmast’s IFP motions are
challenges to the district court’s certification that his appeals are not taken in
good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
       Without any citation to the voluminous record or legal authority and
without providing any factual background, Delmast makes conclusory assertions
that defendant Cardenas was acting under color of state law and that defendants
Hudson and McClaran are not entitled to qualified immunity because they did
nothing to prevent the body cavity search. He also asserts that defendants
Clark, Donohoe, Rector, Whitworth, and Hall used excessive force and facilitated
an unreasonable body cavity search. He further claims those same defendants
denied him access to timely and adequate medical care.
       Delmast has not shown that he will present a nonfrivolous issue on appeal.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, the motions
for leave to proceed IFP are denied and the appeals are dismissed as frivolous.
See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2. The dismissal of these
appeals as frivolous counts as one strike under 28 U.S.C. § 1915(g). Delmast is
cautioned that if he accumulates three strikes under § 1915(g), he will not be


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
                                  No. 11-41173
                                c/w No. 12-40426

able to proceed IFP in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
      IFP MOTIONS DENIED; APPEALS DISMISSED; SANCTION WARNING
ISSUED.




                                        3